Citation Nr: 0208678	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-02 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased disability evaluation for 
bronchitis, currently assigned a 10 percent evaluation.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied the appellant's claim of service connection for 
PTSD and his claim seeking a compensable evaluation for 
bronchitis.  In August 2000, the Board remanded this claim 
for additional development of the record.  

In a February 2001 rating decision, the RO increased the 
evaluation assigned to the bronchitis disability to 10 
percent.  In adjudicating a claim for an increased rating for 
a service-connected disability, the VA is required to 
consider and discuss the severity of the disability with 
reference to at least the next-higher disability rating 
provided for in VA regulations with respect to that 
disability.  As the appellant presumably seeks the maximum 
benefit allowed by law and regulation, such a claim remains 
in controversy where less than the maximum available benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).  


FINDINGS OF FACT

1.  The record does not include credible supporting evidence 
that the claimed in-service non-combat stressor actually 
occurred.  

2.  The veteran did not engage in combat with the enemy 
during his active military service.

3.  Chronic bronchitis is manifested by pre-bronchodilator 
FEV-1 of 70 percent predicted; post-bronchodilator FEV-1 of 
69 percent predicted; pre-bronchodilator FEV-1/FVC of 
76 percent; post-bronchodilator FEV-1/FVC of 83 percent; pre-
bronchodilator DLCO (SB) of 185 percent predicted; and post-
bronchodilator DLCO (SB) of 155 percent predicted.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.304(f), 4.125(a) (2001).  

2.  The criteria for an evaluation of 30 percent, and no 
higher, for chronic bronchitis are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6600 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant filed a May 1998 statement claiming, among 
other things, service connection for PTSD and a compensable 
evaluation for bronchitis.  As for his PTSD claim, this 
statement represented an informal claim and has been accepted 
by VA as a complete application for that benefit.  With 
respect to the bronchitis claim, that one is for an increased 
evaluation, for which there are no particular application 
forms required.  Thus, there is no issue as to provision of a 
form or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant letters in May 1998 discussing the type of 
evidence needed to substantiate his claims, including the 
need to submit evidence of stressors that might form the 
basis for PTSD.  The RO sent the appellant a January 1999 
statement of the case and, after the Board's August 2000 
remand, a February 2001 supplemental statement of the case.  
In addition, complying with the Board's remand, the RO sent 
the appellant a September 2000 letter urging him to provide 
specific information as to his alleged stressors.  These 
documents together listed the evidence considered, the legal 
criteria for evaluating the claims, and the analysis of the 
facts as applied to that criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  The Board concludes from these 
actions that VA has informed the appellant of the type of 
information and evidence necessary to substantiate his 
claims.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The record includes the appellant's service medical and 
personnel records.  In a May 1998 statement, the appellant 
attached evidence from a private physician regarding his 
psychiatric treatment.  In a February 1999 statement, the 
appellant indicated that he received treatment from private 
physicians for bronchitis, for which he provided a release of 
information.  By a November 1999 letter, the RO asked that 
physician to provide information relevant to that treatment.  
No response was received from the physician.  The appellant 
has not otherwise identified any sources of treatment for his 
bronchitis disability or his claimed PTSD.  The record does 
include VA clinical records from December 1993 to March 2001 
from VA medical facilities in Orlando, Florida, and VA 
clinical records from 1984 to 1988 from VA medical facilities 
in Brooklyn, New York.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in June and July 1998.  In response to the 
Board's August 2000 remand, the RO afforded the appellant 
further examination in January 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence established that the appellant engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the appellant's lay testimony alone 
could establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001); see 38 C.F.R. § 4.125 
(2001) (requiring PTSD diagnoses to conform to the criteria 
in AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  

The Board notes that 38 C.F.R. 3.304(f) was amended, 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the appellant will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

The report of a June 1998 VA examination contains a diagnosis 
of PTSD.  Other VA and private medical evidence discussed 
depression, anxiety, and schizophrenia as diagnoses.  The 
1998 diagnosis of PTSD was based on the appellant's 
statements to the examiner about stressful events in service.  
These included sustained rocket and mortar attacks.  In his 
May 1998 claim and statements, and in his February 1999 
substantive appeal, he stated that he was under constant and 
regular rocket and mortar attacks while stationed at Da Nang 
Air Base in the Republic of Vietnam.  He argued that being 
assigned to a war zone was stressful, and asked that 
development be undertaken to show that Da Nang Air Base was 
under rocket and mortar attack.  

The appellant has not alleged, and the record does not 
indicate, that he engaged in combat with the enemy.  The 
service personnel records show that the appellant received 
the Vietnam Service and Campaign Medals for service in 
Vietnam after August 1970 and before his separation from 
service in February 1972.  His military occupational 
specialty was food service supervisor at Da Nang Air Base.  
There is no indication that he was assigned to a combat unit 
or that his occupational duties involved combat.  Nor do the 
service personnel records show that he received a Purple 
Heart Medal, or a Combat Infantryman Badge, or other award or 
qualification that might signify combat exposure.  See 
VAOPGCPREC 12-99 ("engaged in combat with the enemy" means 
participation in actual fight or encounter with a military 
foe or hostile unit or instrumentality; participation in 
"campaign" or "operation" generally would not alone 
establish combat exposure).  Thus, the appellant's lay 
testimony alone cannot establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2001).  

VA must undertake to verify, to the extent possible, the 
occurrence of the alleged stressors.  As the Board noted in 
its August 2000 remand, the appellant's statements regarding 
his stressors are inadequate in details.  It therefore 
directed the RO to contact the appellant, inform him that the 
information he had provided was insufficient to permit 
meaningful research of his alleged stressors, and ask him to 
submit a statement containing necessary detailed information, 
such as dates, places, descriptions of events, service units, 
duty assignments, names, and other identifying information 
concerning individuals involved.  The Board indicated that 
only if the information the appellant submitted was 
sufficient to permit the United States Armed Services Center 
for Research of Unit Records (USASCRUR) to attempt to 
document the reported stressors, then such information should 
be submitted to that agency for verification.  

In executing this directive, the RO wrote the appellant in 
September 2000 informing him that he must specifically 
describe the names, dates, complete unit assignments, and 
places of the events that constituted his stressor.  The 
appellant has not provided this information, nor has he 
communicated with VA in any manner, other than by reporting 
for a VA examination to determine the severity of his 
service-connected bronchitis.  The duty to assist is not a 
one-way street, and the appellant cannot wait passively for 
assistance.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
His failure to respond in this case limits the evidence 
available for appellate review, but does not negate the RO's 
attempt to comply with the remand directives.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998) (appellant entitled to 
compliance with Board remand directives).  Although the 
remand directives called for further development of the 
record though USASCRUR, that development is frustrated by the 
appellant's failure to respond to VA's inquires.  

As the appellant has failed to respond, the Board concludes, 
as it noted in the August 2000 remand, that the appellant's 
statements regarding his stressors are inadequate in details.  
Because his statements are inadequate, VA cannot conclude 
that there is credible supporting evidence that the claimed 
non-combat in-service stressor actually occurred, as required 
by 38 C.F.R. § 3.304(f) (2001).  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  

III.  Increased Compensation for Bronchitis

Service connection was established for bronchitis by a 
November 1991 rating decision, which assigned a 
noncompensable evaluation.  The appellant filed a claim for a 
compensable evaluation in May 1998, and the RO established a 
10 percent evaluation in a February 2001 rating decision 
effective the date of claim.  The Board must here determine 
whether the appellant's bronchitis warrants an evaluation in 
excess of 10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  See 
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased 
rating, appellant claims the disability has increased in 
severity since a prior final decision).  In such claims, the 
present level of disability is of primary concern; although a 
review of the recorded history of a disability is required to 
make a more accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The disability is evaluated according to the criteria of 
Diagnostic Code 6600 for chronic bronchitis.  

FEV-1 less than 40 percent of predicted value, or; the 
     ratio of Forced Expiratory Volume in one second to 
Forced
     Vital Capacity (FEV-1/FVC) less than 40 percent, 
or;
     Diffusion Capacity of the Lung for Carbon Monoxide 
by the
     Single Breath Method (DLCO (SB)) less than 40-
percent
     predicted, or; maximum exercise capacity less than 
15 ml/
     kg/min oxygen consumption (with cardiac or 
respiratory
     limitation), or; cor pulmonale (right heart 
failure), or;
     right ventricular hypertrophy, or; pulmonary 
hypertension
     (shown by Echo or cardiac catheterization), or; 
episode(s)
     of acute respiratory failure, or; requires 
outpatient
     oxygen 
therapy...............................................................
... 100 percent

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 
     to 55 percent, or; DLCO (SB) of 40- to 55-percent
     predicted, or; maximum oxygen consumption of 15 to 
20 ml/
     kg/min (with cardiorespiratory 
limit)..................................... 60 percent

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56  
     to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted....... 30 percent

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 
     to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted....... 10 percent

38 C.F.R. § 4.97 (2001); see generally 38 C.F.R. § 4.96 
(2001).  

VA examination in June 1998 with spirometry showed pre-
bronchodilator FEV-1 of 64 percent predicted, which 
corresponds to a 30 percent evaluation, and post-
bronchodilator FEV-1 of 50 percent predicted, which falls 
into the standard for a 60 percent evaluation.  Pre-
bronchodilator FEV-1/FVC measurement was 83 percent, and 
post-bronchodilator measurement was 83 percent, both of which 
correspond to no more than the currently assigned 10 percent 
evaluation.  DLCO (SB) measurement were not reported.  
Despite these measurements, the examiner interpreted the 
spirometry and lung volumes as within normal limits and as an 
insignificant response to bronchodilator.  

As a result, the Board remanded the claim in August 2000 for 
a VA examination to determine the nature and extent of the 
respiratory disorder.  VA examination in January 2001 with 
spirometry showed pre-bronchodilator FEV-1 of 70 percent 
predicted, which corresponds to the currently assigned 10 
percent evaluation, and post-bronchodilator FEV-1 of 69 
percent predicted, which falls into the standard for a 30 
percent evaluation.  Pre-bronchodilator FEV-1/FVC measurement 
was 76 percent, and post-bronchodilator measurement was 83 
percent, both of which correspond to no more than the 
currently assigned 10 percent evaluation.  DLCO (SB) 
measurement pre-bronchodilator was 185 percent predicted, and 
post-bronchodilator measurement was 155 percent predicted, 
which also provides for no more than the currently assigned 
10 percent evaluation.  The VA examiner interpreting these 
findings as a minimal and mild restrictive lung defect, with 
diffusion capacity within normal limits, and a mild response 
to bronchodilator.  The diagnosis was acute bronchitis, 
resolved, with the most recent episode in November 1997.  

The January 2001 post-bronchodilator measurement of FEV-1 at 
69 percent predicted falls into the standard for a 30 percent 
evaluation.  Although the remaining measurements all 
correspond to no more than the currently assigned 10 percent 
evaluation, the rating criteria are disjunctive - that is, 
meeting any one of the criteria would support the assignment 
of an evaluation at the percentage listed.  The June 1998 
test results for FEV1 also supported the assignment of a 
rating higher than 10 percent, although the FEV1/FVC ratio 
and the DLCO test results did not support a compensable 
evaluation.  Consequently, the Board concludes that the test 
results more nearly approximate the criteria for a 30 percent 
rating, see 38 C.F.R. § 4.7 (2001). A higher rating, however, 
is not supported, as the post-bronchodilator FEV1 of 50 
percent of predicted is not replicated - or even approached -
- in any other study nor is it consistent with any other test 
results or with the symptoms reported in the treatment 
records.  Consequently, the Board concludes that it is not an 
accurate measurement.  



ORDER

Service connection for PTSD is denied.  

An evaluation of 30 percent, and no higher, for chronic 
bronchitis is granted, subject to controlling regulations 
governing the payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

